Citation Nr: 0811770	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left knee condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee condition.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for 
dyshidrotic eczema.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to March 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The veteran testified before the undersigned at a 
videoconference hearing in March 2007.  A transcript of that 
hearing is of record.

When the case was last before the Board in July 2007, the 
Board denied entitlement to service connection for a right 
and left ankle condition, granted a compensable rating for 
hypertension, and remanded the issues listed above.  The case 
has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by full 
range of motion, without instability or subluxation.

2.  The veteran's right knee disability is manifested by 
essentially full range of motion, without instability or 
subluxation.

3.  The veteran has mild bilateral pes planus; there is no 
evidence of painful motion or instability in either foot, no 
obvious edema, weakness, or tenderness to palpation in either 
foot, no evidence of abnormal weight bearing, and normal 
alignment of the Achilles tendon bilaterally.

4.  Prior to October 31, 2007, the veteran's eczema was 
manifested by small patches of dry skin on his right hand and 
feet which involved less than 5 percent of the total body 
area or exposed areas.

5.  Since October 31, 2007, the veteran's eczema is 
manifested by patches of dry skin on the lateral aspect of 
the upper humerus bilaterally and the entire upper back, and 
which involve more than 5 percent of the whole body or 
exposed areas, and require systemic treatment and regular 
topical therapies for control of symptoms.

6.  The veteran's left shoulder disability is manifested by 
forward flexion and abduction limited by pain, with some 
laxity of ligaments.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71, Plate II, 4.71a, DCs 5257, 
5260, 5261 (2007).

2.  The criteria for an initial rating higher than 10 percent 
for right knee disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§  4.71, Plate II, 4.71a, DCs 5257, 5260, 
5261.

3.  The criteria are not met for a compensable rating for 
bilateral pes planus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.71a, DC 5276 (2007).

4.  The criteria for a compensable evaluation for eczema are 
not met prior to October 31, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, DC 7806 (2007).

5.  The criteria for a 10 percent evaluation for eczema are 
met from October 31, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, DC 7806 (2007).

6.  The criteria for an initial rating higher than 10 percent 
for left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, DC 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

An August 2005 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
service connection for right and left knee conditions, 
bilateral pes planus, dyshidrotic eczema, and a left shoulder 
condition.  While this letter did not specifically describe 
the information and evidence required to grant a compensable 
evaluation for these disabilities, the Board notes that, in 
Dinges/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  See also VAOPGCPREC 
8-2003 (Dec. 22, 2003) (in such circumstances, a Statement of 
the Case was required in cases involving a "downstream" 
issue following an initial service connection grant, but 
38 U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue). 

Therefore, as service connection has been established for the 
above disabilities, and the veteran is seeking higher initial 
evaluations for those disabilities, further notice regarding 
the disability rating, including evidence and information 
required to grant a compensable evaluation, is not required.  
Id.

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Applicable laws and regulation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

III.  Specific rating criteria pertaining to knees

The veteran's left knee disability is currently rated 0 
percent disabling and his right knee is rated 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  
See 38 C.F.R. § 4.27.  Under DC 5260 [limitation of flexion 
of the leg], a 0 percent evaluation is warranted for flexion 
limited to 60 degrees.  A 10 percent evaluation is warranted 
for flexion limited to 45 degrees.  A 20 percent evaluation 
is warranted for flexion limited to 30 degrees and a 30 
percent evaluation is warranted for flexion limited to 15 
degrees.   38 C.F.R. § 4.71a, DC 5260 (2007).

Under DC 5261 [limitation of extension of the leg], a 0 
percent evaluation is warranted for extension limited to 5 
degrees.  A 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees.  A 30 percent evaluation 
is warranted for extension limited to 20 degrees.  A 40 
percent evaluation is warranted for extension limited to 30 
degrees and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under DC 5257, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
20 percent disability rating is warranted for moderate 
recurrent subluxation or lateral instability and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2007).

Under DC 5259, a 10 percent evaluation is assigned in cases 
of symptomatic removal of semilunar cartilage.  Under DC 
5258, a 20 percent evaluation is in order for dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.

A.  Analysis
Left Knee

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for left knee condition.  
Regarding limitation of motion of the veteran's left knee, 
the October 2005 examination indicated that range of motion 
of the knee was full, 0 to 140 degrees without pain, while 
the October 2007 VA examination showed that range of motion 
was 0 to 125 degrees.  Based on this evidence, a compensable 
rating under DC 5260 or 5261 based on limitation of flexion 
or extension of the knee is not warranted.

The Board notes that DC 5257 is not for application as both 
the 2005 and 2007 examination reports reflect that the left 
knee did not exhibit instability.

When applying these code sections, consideration must be 
given to such symptoms as painful motion, functional loss due 
to pain, weakened movement, excess fatigability, and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  The Board has considered 
whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
the Court's holding in DeLuca would afford the veteran a 
higher evaluation - based on the extent of his pain and/or 
painful motion, etc.  However, the October 2005 VA examiner 
stated that there was no evidence of painful motion, 
weakness, fatigability, incoordination or instability and 
during periods of flare-ups or at times of repetitive use or 
fatigability, the veteran may have increased pain but he 
would not lose any range of motion in the left knee.  The 
October 2007 VA examiner noted that the veteran rarely 
experienced flare-ups of the left knee.  

There is also no evidnece of ankylosis (DC 5256) or 
symptomatic removal of semilunar cartilage (DC 5259).

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case.

Moreover, since the veteran has essentially normal range of 
motion in his left knee, he also cannot receive separate 
ratings for limitation of flexion and extension.  See 
VAOGPREC 9-04 (September 17, 2004) (where VA's Office of 
General Counsel determined that flexion (a retrograde motion) 
in bending the leg and extension (a forward motion) in 
straightening the leg, while involving limitation of motion 
along the same plane, nonetheless serve different functional 
roles such that they are not duplicative or overlapping, and 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding (at 38 
C.F.R. § 4.14), regardless of whether the limited motions are 
from the same or different causes.)

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question because at no time has his 
disability been more than 0 percent disabling.  Fenderson, 12 
Vet. App. at 125-26.

For these reasons, the claim for an initial compensable 
rating for residuals of a left knee condition must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); 38 U.S.C.A. 5107(b); 38 
C.F.R. § 4.3.

B.  Analysis
Right Knee

Regarding limitation of motion of the veteran's right knee, 
the October 2005 examination indicated that range of motion 
of the knee was full, 0 to 140 degrees without pain; while 
the October 2007 VA examination showed that range of motion 
was 0 to 125 degrees with pain beginning at 110 degrees and 
ending at 125 degrees.  None of these figures show flexion 
limited to 30 degrees or less, the requirement for at least a 
20 percent rating under DC 5260.  Likewise, the figures do 
not show extension limited to 15 degrees or less, the 
requirement for at least a 20 percent rating under DC 5261.  
Indeed, on virtually every occasion when tested, the veteran 
had completely normal range of motion - or certainly 
essentially so.  

The Board notes that DC 5257 is not for application as both 
the 2005 and 2007 examinations indicated that the right knee 
did not exhibit instability.

There is also no evidnece of ankylosis (DC 5256) or 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (DC 5258).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  But the October 2005 
VA examiner stated that there was no evidence of painful 
motion, weakness, fatigability, incoordination or instability 
and during periods of flare-ups or at times of repetitive use 
or fatigability, the veteran may have increased pain but he 
would not lose any range of motion in the right knee.  During 
the October 2007 VA examination, the veteran provided his 
impression of the extent of effects of flare-ups on 
limitation of motion and other functional impairment.  He 
noted that he experienced flare-ups of the right knee every 
other day and when this occurred he would ice his knee and 
lie down.  After two hours he would again be able to walk on 
his knee.  Though the Board sympathizes with the veteran's 
symptoms during periods of flare-ups, the medical and other 
evidence of record does not support a higher rating even with 
consideration of these flare-ups.  There is no objective 
indication of additional functional impairment, such as 
limitation of motion above and beyond the normal range of 
motion generally shown, due to these factors.    

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case.

Moreover, since the veteran has essentially normal range of 
motion in his right knee, he also cannot receive separate 
ratings for limitation of flexion and extension.  See 
VAOGPREC 9-04 (September 17, 2004).

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question because at no time has his 
disability been more than 10 percent disabling.  Fenderson, 
12 Vet. App. at 125-26.

For these reasons, the claim for an initial evaluation in 
excess of 10 percent for a right knee condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.



IV.  Specific rating criteria pertaining to bilateral pes 
planus

The veteran's bilateral pes planus is currently rated 0 
percent disabling under 38 C.F.R. § 4.71a, DC 5276.  For mild 
impairment, with symptoms relieved by built-up shoe or arch 
support, a 0 percent rating is to be assigned.  A 10 percent 
rating is appropriate for moderate pes planus, with the 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, whether bilateral or unilateral.  For severe pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 20 percent evaluation is warranted if 
unilateral and a 30 percent evaluation if bilateral.    For 
pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 30 percent rating is applicable if the impairment is 
unilateral and 50 percent if bilateral.  

Analysis
Bilateral Pes Planus

During the October 2005 VA examination the veteran indicated 
that he experienced pain in his arches once or twice a month 
and he rated the pain as a one or two on a scale of one to 
ten.  He used arch supports and inserts in his shoes but he 
denied the use of any medication to treat his pain.  
Examination of the feet revealed no edema, tenderness to 
palpation of the plantar fascia, or pronation.  The arches 
appeared normal and the Achilles alignment was normal 
bilaterally.  During the October 2007 VA examination there 
was no evidence of painful motion, swelling, instability, or 
weakness.  The plantar surface of both heels was tender to 
palpation and there was evidence of abnormal weight bearing 
which was evidenced in the veteran's unusual shoe wear 
pattern.  There was no pain on manipulation.  Pes planus was 
not noted during the examination.     

Lacking medical evidence that the weight-bearing line of 
either foot lies over or medial to the great toe, or that 
there is any current inward bowing of the tendo achillis, 
pain on manipulation or use of either foot, the requirements 
for a higher 10 percent rating are not met.  Further, the 
rating schedule indicates that a 0 percent rating is to be 
assigned when the symptoms are relieved by built-up shoe or 
arch support.  Here, the veteran has indicated during both 
examinations that upon the use of insoles, his symptoms are 
relieved and he has denied taking any medication to relieve 
any discomfort.  So the objective clinical findings show the 
current manifestations of the veteran's bilateral pes planus, 
including discomfort, are not more than mild and do not meet 
the criteria of the rating schedule for a compensable rating.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  In this case, there 
is no evidence the veteran has any flare-ups of his bilateral 
pes planus or that the disability produces any additional 
functional impairment not contemplated by the schedular 
criteria.  Thus, consideration of the DeLuca factors also 
does not warrant a higher rating for the disability.

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question because at no time has his 
disability been more than 0 percent disabling.  Fenderson, 12 
Vet. App. at 125-26.

For these reasons, the claim for an initial compensable 
evaluation for bilateral pes planus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.


V.  Specific rating criteria pertaining to eczema

The veteran's eczema is currently rated 0 percent disabling 
under 38 C.F.R. § 4.118, DC 7806.  Under 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, a zero percent evaluation contemplates 
less than five percent of the entire body or less than five 
percent of exposed areas affected, and no more than topical 
therapy required during the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

Analysis
Eczema

After careful review of all the medical evidence of record, 
the Board finds that a compensable rating is not warranted 
for the veteran's skin disorder for the period prior to 
October 31, 2007.  

On examination in October 2005, the veteran's skin showed 
three small lesions.  One on the dorsal aspect of the right 
hand, one on the extensor surface of the right foot and one 
on the extensor surface of the left foot.  The examiner 
indicated that the veteran suffered from dyshidrotic eczema 
which encompassed less than five percent of his entire body 
surface and it had no affect on his occupation or activities 
of daily living.  

Hence, there was no evidence of eczema with at least five 
percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Rather, the evidence prior to October 31, 
2007, reflects at most a slightly disabling disorder covering 
little surface area.

The Board notes, however, that beginning October 31, 2007, 
the medical evidence on file shows that the veteran's 
disability picture warrants a compensable rating.  During the 
VA examination from that date, the veteran noted that within 
the past 12-months he has used a topical corticosteroid to 
treat his eczema.  Examination of the veteran's skin showed 
that greater than 5 percent of the total body area was 
affected, but less than 20 percent.  The veteran had patches 
of eczema involving the entire lateral aspect of his upper 
humerus bilaterally and patches of eczema over the entire 
upper back.  

Thus, the amount of skin involvement warrants assignment of a 
compensable, 10 percent evaluation under DC 7806.  Moreover, 
a systemic steroid was required to bring the eczema under 
control.  This use, for a duration of less than six weeks, 
also justifies the assignment of a 10 percent evaluation 
under DC 7806 from October 31, 2007, the earliest date on 
which there is medical evidence of the extent of the 
involvement.  To warrant a higher (30 percent) rating, the 
skin problems would have to impact 20 to 40 percent of the 
body or exposed areas, or require systemic therapy for six 
weeks or more.  The veteran's eczema is not shown to approach 
this degree of severity.  

Overall, the evidnece supports a 10 percnet evaluation for 
dyshydrotic eczema, but only for the period beginning on 
October 31, 2007.  This staged rating represents a partial 
grant but also a denial as to the period prior to October 31, 
2007, as the initial zero percent evalatuion remains 
warranted during that period.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 4.3.

VI.  Specific rating criteria pertaining to left shoulder

Preliminarily, the Board notes that, according to an August 
2001 service medical history report, the veteran is right-
handed.  The left shoulder is therefore non-dominant, and the 
criteria for a minor joint apply.  38 C.F.R. § 4.69.

The veteran's left shoulder disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5203.  See 
38 C.F.R. § 4.27.  Under DC 5203, a 10 percent evaluation is 
warranted for either nonunion of the clavicle or scapula 
without loose movement, or malunion.  A 20 percent evaluation 
is in order for dislocation of the clavicle or scapula, or 
nonunion with loose movement.  Alternatively, the disability 
may be rated on impairment of function of a contiguous joint.

Other code sections warrant consideration as well.  Under DC 
5200, a 20 percent evaluation is assigned for favorable 
ankylosis of scapulohumeral articulation, with abduction to 
60 degrees and the ability to reach the mouth and head.  A 30 
percent evaluation is warranted in cases of intermediate 
ankylosis of scapulohumeral articulation, between favorable 
and unfavorable.  A 40 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.

Under DC 5201, a 20 percent evaluation is warranted for 
limitation of motion of the arm at the shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.

DC 5202 concerns other impairment of the humerus.  A 20 
percent evaluation is assigned in cases of malunion with 
either moderate or marked deformity; or recurrent dislocation 
of the humerus at the scapulohumeral joint, with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation is assigned in cases of 
fibrous union of the humerus.  A 50 percent evaluation 
contemplates nonunion of the humerus (false flail joint).  An 
70 percent evaluation is warranted for loss of the head of 
the humerus (flail shoulder).

Analysis
Left Shoulder

On examination of the left shoulder during the October 2005 
VA examination, there was no evidence of swelling, erythema, 
deformity, or tenderness to palpitation.  Tenderness, 
however, was noted in the anterior and lateral shoulder with 
resistance to forward flexion.  Range of motion of the left 
shoulder revealed flexion to 180 degrees, abduction to 150 
degrees with pain at 150 degrees, internal rotation to 90 
degrees and external rotation to 85 degrees with pan at 85 
degrees.  The examiner noted the absence of weakness, 
fatigability, incoordination, and instability and also 
indicated that during periods of repetitive use, fatigability 
or flare-ups no additional loss of range of motion was 
expected.  

During the October 2007 VA examination range of motion 
revealed flexion to 180 degrees, abduction to 180 degrees, 
both external and internal rotation to 60 degrees  with pain 
at 60 degrees.  The examiner noted additional limitation of 
motion on repetitive use due to pain as well as severe 
crepitance.  There was no dislocation of the shoulder, but 
the shoulder appeared to have signs of some laxity of 
ligaments, especially when the shoulder was elevated from the 
neutral position.  

There is no evidence to suggest dislocation of the clavicle 
or scapula or nonunion with loose movement, and the 2005 
examination revealed that repetitive motion did not appear to 
increase pain, fatigue, weakness or lack of endurance.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  In this case, there 
is no evidence the veteran has any flare-ups of his left 
shoulder disability or that the disability produces any 
additional functional impairment not contemplated by the 
schedular criteria.  Thus, consideration of the DeLuca 
factors also does not warrant a higher rating for the 
disability.

The Board also finds no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (30 percent under DC 
5200); limitation of motion of the arm at the shoulder level 
(20 percent under DC 5201); or recurrent dislocation of the 
humerus with infrequent episodes and guarding of movement 
only at the shoulder level, or malunion of the humerus with 
moderate deformity (20 percent under DC 5202).  

The Board also has considered whether the veteran's rating 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question because at no time has his 
disability been more than 10 percent disabling.  Fenderson, 
12 Vet. App. at 125-26.

For these reasons, the claim for an initial evaluation in 
excess of 10 percent for a left shoulder condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.
 



ORDER

Entitlement to an initial compensable evaluation for a left 
knee condition is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee condition is denied.

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.

Entitlement to an initial compensable evaluation for 
dyshidrotic eczema prior to October 31, 2007 is denied.

Entitlement to a 10 percent evaluation for dyshidrotic eczema 
beginning on October 31, 2007 is granted, subject to 
controlling regulations applicable to the provision of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for a left shoulder condition is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


